PER CURIAM:
George T. Loebe, Sr., appeals from the district court’s orders precluding him from representing a corporation or other individuals, and dismissing without prejudice the civil complaint filed by Loebe on behalf of the corporation and several individuals. Both the complaint and the notice of appeal were signed only by Loebe, who is not an attorney. It is well settled that a corporation cannot appear in federal court except through its attorney. Rowland v. California Men’s Colony, 506 U.S. 194, 201-02, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993). Moreover, because Loebe is not an attorney, he cannot represent the other named parties to the action. Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED